 Case 2:18-cv-01240-FMO-JEM Document 28 Filed 01/18/19 Page 1 of 1 Page ID #:181

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                            JS-5
                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-1240 FMO (JEMx)                                  Date    January 18, 2019
 Title             Joe Estrada v. Gary A. Plotkin, et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                        None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:               (In Chambers) Order Re-Opening Action

     Having reviewed and considered plaintiff’s Motion to Reopen Case (Dkt. 27, “Motion”), IT
IS ORDERED THAT:

     1. The Motion (Document No. 27) is granted. The above-referenced action is hereby re-
opened and placed on the court’s calendar.

       2. Plaintiff shall file his motion to enforce settlement no later than February 1, 2019, and
notice the motion for the first hearing date available on the court’s calendar. The opposition and
reply shall be filed according to the noticed hearing date.

        3. Counsel for the parties shall, on January 25, 2019, at 10:00 a.m.,1 meet and confer in
person at defense counsel’s office to discuss plaintiff’s motion. The meet and confer shall be
transcribed by a court reporter. The costs of the court reporter shall be divided equally between
the parties. The parties shall discuss each issue to be raised in the motion, as well as the law and
evidence relevant to that issue, so that the parties’ briefing may reflect that they are fully cognizant
of the other side’s position(s). The transcript must be attached as an exhibit to the moving party’s
motion. If the transcript and/or briefing reveals that the parties are not on the same page with
respect to the issues and position(s) presented, the court may, in its discretion, strike that motion.

       4. Failure to file the motion referenced above may result in the imposition of sanctions
and/or the dismissal of the action for lack of prosecution and for failure to comply with the orders
of the court, pursuant to Local Rule 41. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370
U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).
                                                                                     00     :    00
                                                           Initials of Preparer            vdr



         1
        Counsel may agree to meet and confer at another time and place without seeking
court approval for such an agreement.
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 1
